Title: The Commissioners to Jonathan Williams, 13 April 1778
From: First Joint Commission at Paris,Adams, John
To: Williams, Jonathan


     
     Passy, 13 April 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:51. The Commissioners informed Williams, Benjamin Franklin’s greatnephew and American commercial agent at Nantes (see sketch in Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:228), that because their funds were low Williams was to expend no further monies and that he was to close his accounts “for the present.” The Commissioners enclosed a copy of an agreement with Mr. Mercier, but reported that no record of an agreement between Silas Deane and Monthieu could be found.
     The Commissioners were probably answering Williams’ letter of 31 March (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:386). The effort to end Williams’ activities and settle his accounts dragged into August, involving him in a bitter dispute with Arthur Lee that led to a complete break between the two men. See Williams to the Commissioners, 18, 28 April; the Commissioners to Williams, 25 May (calendared); Arthur Lee to JA, 5 July, 7 Aug.; and Benjamin Franklin and JA to Ferdinand Grand, 10 July (all below).
    